Citation Nr: 0828636	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  07-01 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for pes planus of the right 
foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from December 1961 to December 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Paul, Minnesota.

The veteran appeared before the undersigned Veterans Law 
Judge in May 2008 and delivered sworn testimony at a hearing 
at the RO.  Evidence pertinent to the matter on appeal was 
received contemporaneously with the veteran's May 2008 Board 
hearing.  The veteran has waived initial RO consideration of 
this evidence.

A September 2007 rating decision granted service connection 
for pes planus of the left foot and assigned an initial 
rating of 20 percent for that disability.  The veteran has 
not expressed disagreement with the rating assigned for the 
service-connected left foot pes planus disability, and that 
issue is not before the Board.


FINDING OF FACT

A private health care professional has linked pes planus of 
the right foot to the veteran's active service.


CONCLUSION OF LAW

Pes planus of the right foot was incurred in the veteran's 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in June 2006 the veteran was informed 
of the evidence and information necessary to substantiate his 
claim, the information required of him to enable VA to obtain 
evidence in support of the claim, the assistance that VA 
would provide to obtain evidence and information in support 
of the claim, and the evidence that should be submitted if 
there was no desire for VA to obtain such evidence.  VCAA 
notice was provided prior to the initial AOJ adjudication.  
Pelegrini.

As no disability rating or effective date will be assigned in 
the decision herein, there can be no possibility of any 
prejudice to the appellant, under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
adjudicating the issue on appeal.

Duty to Assist

The veteran's service treatment reports are of record, as are 
VA and private medical records.  The veteran has undergone a 
VA examination with a medical opinion regarding a possible 
relationship between the disability on appeal and the 
veteran's military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  At his May 
2008 Board hearing, the veteran identified (Hearing 
transcript, pages 5-8) a currently practicing private 
physician (J.G. M.D.) who had treated him for feet problems 
shortly following service.  The veteran appeared to indicate 
that he would seek to obtain the records from the physician 
himself.  The Board notes, however, that in a December 2006 
response to a VA Form 21-4142, Dr. G. indicated that he had 
never treated the veteran for flat feet problems.  The 
veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met.  Accordingly, the Board will address the 
merits of the claim.

Applicable Law

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran asserts that he has right foot pes planus as a 
result of the rigors of physical training encountered during 
active service, especially during his basic training at Ft. 
Carson, Colorado.  Service treatment records show no 
complaints of right foot problems.  The veteran's service 
entrance and separation examinations indicate that the 
veteran's feet were clinically evaluated as normal.

Private medical records dated in August 1999 noted treatment 
for foot problems.

In a statement received in November 2006, the veteran's wife 
indicated that she and the veteran were engaged prior to the 
veteran's active service.  She stated that while home during 
a break from basic training, the veteran made complaints of 
foot pain he had endured during running and drilling during 
basic training.  The veteran's wife indicated that after 
their marriage she was able to accompany him to advanced 
training and his permanent duty station at Ft. Riley, Kansas.  
She stated that the veteran complained frequently of foot 
pain throughout his military service and ever since that 
time.

In a statement received in February 2007, the veteran's 
brother indicated that the veteran's feet problems had 
worsened following military service.  He also remembered that 
the veteran would often write home during service complaining 
of problems with his feet.

At an August 2007 VA feet examination, the veteran stated 
that his foot problems began during service but that his 
command did not send him for treatment and told him to "live 
with it."  Examination showed a slow walking gait favoring 
the left foot using a cane in the right hand.  X-rays 
revealed mild pes planus and a plantar calcaneal spur.  The 
diagnosis was right foot, mild pes planus.  The examiner 
stated that the veteran's right foot disability was not 
caused or the result of his military service.  

Based largely on a July 2007 letter from a VA podiatrist, in 
September 2007 the RO granted the veteran service connection 
for pes planus of the left foot.

In a May 2008 letter, the veteran's private physician, 
J.A.D., M.D., stated, in pertinent part, as follows:

On physical exam, [the veteran] has 
bilateral pes planovalgus deformities of 
similar degree.  He has a nonspecific 
neuropathy of unknown etiology.  He has 
an impairment and disability that is 
equal to both feet.  I reviewed x-rays, 
which do confirm bilateral pes 
planovalgus deformities.

I reviewed the findings with [the 
veteran], and it is my orthopedic opinion 
that this gentleman's foot condition, 
that is his deformity, but not 
neuropathy, is service connected since he 
has had intermittent foot pain since he 
served in the army, with no pain prior to 
that 2-year stint.

At his May 2008 Board hearing, the veteran essentially 
indicated that although he had problems with his feet during 
service he did not seek treatment for his feet during service 
as he feared that he would be harassed.  The veteran 
indicated that he sought medical care for his feet problems 
shortly following service and was treated only with Dr. 
Scholl's.

The veteran's private physician's opinion contained in the 
May 2008 letter has essentially linked the veteran's right 
foot pes planus to his military service.  While the May 2008 
private physician's opinion is based, at least to some 
extent, on the veteran's self-reported history of foot pain 
during service, the Board notes that the veteran's wife and 
brother have presented statements corroborating that the 
veteran had complained of foot problems during service.  
While the veteran's private physician's May 2008 opinion is 
not uncontradicted, and the August 2007 VA examiner's opinion 
is credible, the Board notes that the reasoning employed in 
the July 2007 VA podiatrist's letter in asserting service 
connection for left foot pes planus is arguably equally 
relevant to the right foot pes planus.

Based on the foregoing, and resolving doubt in the veteran's 
favor, the Board finds that service connection for pes planus 
of the right foot is warranted.


ORDER

Service connection for pes planus of the right foot is 
granted.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


